

115 HR 7365 IH: To require the Federal Communications Commission to approve or deny a license transfer application within 180 days of submission, and for other purposes.
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7365IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. Flores (for himself, Mr. Long, and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Federal Communications Commission to approve or deny a license transfer application
			 within 180 days of submission, and for other purposes.
	
 1.Time limits for Commission action on transfers and assignmentsTitle IV of the Communications Act of 1934 (47 U.S.C. 401 et seq.) is amended by adding at the end the following:
			
				417.Time limits for Commission action on transfers and assignments
 (a)DefinitionIn this section, the term covered application means an application for the transfer of control or assignment of any license or authorization subject to the jurisdiction of the Commission.
					(b)Requirements
 (1)In generalNotwithstanding any other provision of law, including section 309(e), the Commission— (A)shall approve or deny a covered application; and
 (B)may not designate a covered application for hearing, unless the Commission first determines by a majority vote that a material factual question exists about misrepresentation or lack of candor by the applicant.
 (2)DeterminationExcept as provided in paragraph (3), the Commission shall make a determination to approve or deny a covered application during the period that begins on the date on which the applicants provide to the Commission the last submission relating to the application before the Commission issues the initial public notice seeking comment on the application and ends 180 days thereafter.
						(3)Extensions
							(A)In general
 (i)RequestDuring the 180-day review period described under paragraph (2)(A), the Commission may apply to the United States District Court for the District of Columbia for an extension of that period for an additional 30 days by filing a motion to extend that references this section.
 (ii)Court determinationThe court may grant an extension of the 180-day review period requested under clause (i) if— (I)the court finds that the applicants for the transfer of control or assignment have not substantially complied in a timely manner with a reasonable request by the Commission for information;
 (II)the Commission shows, by clear and convincing evidence, that the Commission is unable to complete review within the 180-day review period; or
 (III)an Executive agency (as defined in section 105 of title 5, United States Code) has requested in writing that the Commission delay a determination pending the Executive agency's national security review of the transfer of control or assignment.
 (B)Additional extensionsThe Commission may request, and the court may grant, additional 30-day extensions in the same manner as an initial extension under subparagraph (A).
							(c)Approval absent Commission action
 (1)In generalA covered application shall be deemed approved without conditions if the Commission does not approve or deny the application or apply for an extension during the applicable period under subsection (b).
						(2)Pending litigation
 (A)In generalExcept as provided in subparagraph (B), if the 180-day review period under subsection (b)(2) has expired, the Commission may not deny a covered application or approve a covered application with conditions, during the pendency of any litigation relating to a request by the Commission for an extension under subsection (b)(3) with respect to the covered application, including any time during which a court has entered a stay pending appeal or administrative stay of such litigation.
 (B)Extension request denied after 180-day review periodIf a request for an extension under subsection (b)(3) is denied after the expiration of the 180-day review period under subsection (b)(2)—
 (i)the Commission shall make a determination to approve or deny the covered application not later than 10 days after the date on which the extension request is denied; and
 (ii)the covered application shall be deemed approved without conditions if the Commission does not approve or deny the application during the 10-day period described in clause (i).
 (d)Burden of persuasion shiftedNotwithstanding any other provision of law, including section 706 of title 5, United States Code, in a judicial appeal of a Commission decision to deny a covered application, the Commission shall bear the burden of persuasion to demonstrate that the decision is—
 (1)permitted under applicable statutes and regulations; and (2)supported by the required amount of factual evidence..
 2.Technical and conforming amendmentSection 310(d) of the Communications Act of 1934 (47 U.S.C. 310(d)) is amended, in the second sentence, by inserting before the semicolon the following: , except as otherwise provided in section 417.
 3.Effective dateThe amendment made by section 1 shall apply with respect to any covered application that is submitted to the Federal Communications Commission on or after the date of the enactment of this Act.
		